DETAILED ACTION
This Action is in response to the Amendment for Application Number 16916238 received on 9/24/2021.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, as newly amended, recites the limitation "the storage medium" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted to recite, “the non-volatile computer readable storage medium comprising” in order to directly refer to the preceding limitation.
Claims 16-20 are rejected for the same reasons above by virtue of their dependencies to claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemm et al. (US 20150350015).

Regarding claim 1, Clemm disclosed a method of telemetry-based network switch configuration validation, the method comprising:
capturing, by an analytics engine, a first network snapshot including telemetry data (Clemm, [0013], Clemm disclosed a “soak step may be added to precede certain (e.g., critical, important, significant, etc.) configuration commands, allowing to take a ‘baseline’ of performance indicators for comparison before and after the configuration change is applied”; [0022], “an additional snapshot of the performance indicators may be taken some time before the configuration change is actually applied”; See also [0025] indicating that the soak step includes taking a monitoring snapshot;  
received from one or more network switches in a first state (Clemm, Figure 1 including network device 12 and network device 14; [0010] “network device” encompasses “switches”; [0029]-[0031] “wherein OSS management application 12 may communicate with, and manage, configuration changes in a plurality of network devices 14(1)-14(N)”; As noted above, performance indicators comprising telemetry data, including “any network parameters that control or affect interaction of network devices over the network and impact network performance” including “quality of service (QoS), packet drop rate, throughput, etc.”, which include telemetry data between network devices, such as switches, of the network);
receiving a notice indicating that a network configuration change has been applied (Clemm, [0011], “change request” is “transmitted to network device 14 in any suitable format, protocol “;  [0024], “change request 16 may be arrive at network device 14 pre-associated with a “soaking” benchmark policy”; See also [0035], “OSS management application 12 may sent change request 16 to network device 14”);
initiating, by the analytics engine, a timer in response to receiving the notice (Clemm, Fig. 3, [0020], “ Change impact monitor 22 may start timer 30”.  As shown in Figure 3, the process at network device 14 is initiated in response to the change request, in which the process includes initiating the timer);
30 expires (e.g., after a predetermined duration), another snapshot may be taken”);
comparing, by the analytics engine, the first network snapshot and the second network snapshot (Clemm, [0021], Clemm disclosed following a profile that includes specifications of performance indications to “track, monitor, and analyze” corresponding to a configuration change.  Clemm further disclosed the change agent 20 can “compute a rate from the differences in counter values and the amount of time that passed between the snapshots.”, which amounts to a comparison between the snapshot values; [0022] Clemm further disclosed allowing for a comparison with the performance indicators after the configuration change is applied;  [0012] Clemm also disclosed installing a local analytics query (e.g., request, question, inguiry, etc) issued against a local analytics engine 34, for example to compute statistical profiles” and “a prepare listener module 36 may be invoked to determine configuration change impacts before and after the configuration change is applied;  See also [0026]; Clemm therefore disclosed comparing the snapshots and actually computing differences in values between them); and
validating, in dependence upon the comparison of the first network snapshot to the second network snapshot, the network configuration change (Clemm, [0024], “ In many embodiments, the soaking policy may comprise an instruction to persist change if soaking results in performance improvement (e.g., a configuration change Y may be coupled to a “persist change if soaking results in improvement of x %” policy arriving 16) or on request to OSS management application 12 by change agent 20.”;  Persisting the change in response to the result amounts to validation performed by the system; See also [0028], which explicitly recites “allowing users and applications to understand the potential magnitude of the effect of the configuration changes, to more easily validate if the desired effects are indeed occurring, and to potentially recognize any undesired effects”;  See paragraph [0016] indicating impacts of changes having consequences that were not anticipated such as network outages and security vulnerabilities rooted in configuration changes with unintended consequences and [0018] providing the user with change impact notification which may include an update of performance indicators observed after the configuration change and per [0020] the snapshot data;  As such the user may validate the changes in dependence on a comparison of such snapshot data and whether the user detects such potential network malfunction type undesired consequences).
	Claim 8 recites an apparatus for telemetry-based network switch configuration validation, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out steps that are substantially similar to the limitations of claim 1.
Claim 15 recites a computer program product for telemetry-based network switch configuration validation, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program 
As Clemm disclosed such an apparatus comprising a computer processor and memory, as well as a computer readable medium, as claimed (Clemm, [0042]-[0043], “memory”, “processor”, “medium”), claims 8 and 15 are therefore rejected under the same rationale applied above.

Regarding claims 2, 9, and 16, Clemm disclosed the method/apparatus/product of claims 1, 8, and 15, wherein the telemetry data for each switch includes at least one of buffer utilization metrics, congestion metrics, forwarding table utilization metrics, interface statuses, system statistics, and error messages (Clemm, [0012], Clemm disclosed the “performance indicators” to include “any network parameters that control or affect interaction of network devices over the network and impact network performance” including “quality of service (QoS), packet drop rate, throughput, etc.”).

Regarding claims 3, 10, and 17, Clemm disclosed the method/apparatus/product of claims 1, 8, and 15, wherein capturing, by the analytics engine, the first network snapshot including telemetry data received from the one or more network switches in the first state includes:
receiving, from a requestor, a request to create a pre-configuration snapshot (Clemm, [0023]-[0024], Clemm disclosed the change request pre-associated with a soaking benchmark policy; [0025] Clemm disclosed the taking of a snapshot to calculate “Before” and “after” rates);

generating the first network snapshot from the collected state information (Clemm, [0025] Clemm disclosed the taking of a snapshot to calculate “Before” and “after” rates); and
sending, to the requestor, an indication that the pre-configuration snapshot has been created (Clemm, [0022], Change agent 20 may put the snapshot values into change impact notification 32 and send it to OSS management application 12).

Regarding claims 4, 11, and 18, Clemm disclosed the method/apparatus/product of claims 1, 8, and 15, wherein capturing, by the analytics engine in response to expiration of the timer, the second network snapshot including telemetry data received from the one or more network switches in the second state includes:
collecting, after the timer has expired, current state information from the telemetry data received from the one or more switches (Clemm, [0020], Clemm disclosed taking a snapshot after the timer expires;  [0012], snapshots include performance indicators comprising telemetry data, including “any network parameters that control or affect interaction of network devices over the network and impact network performance” including “quality of service (QoS), packet drop rate, throughput, etc.”); and
generating the second network snapshot from the collected state information (Clemm, [0020], snapshot).

Regarding claims 5, 12, and 19, Clemm disclosed the method/apparatus/product of claims 1, 8, and 15,
 wherein comparing the first network snapshot and the second network snapshot includes:
comparing, for each network switch, first state information from first network snapshot to a corresponding second state information from the second network snapshot (Clemm, [0021], Clemm disclosed following a profile that includes specifications of performance indications to “track, monitor, and analyze” corresponding to a configuration change.  Clemm further disclosed the change agent 20 can “compute a rate from the differences in counter values and the amount of time that passed between the snapshots.”, which amounts to a comparison between the snapshot values; [0022] Clemm further disclosed allowing for a comparison with the performance indicators after the configuration change is applied;  [0012] Clemm also disclosed installing a local analytics query (e.g., request, question, inguiry, etc) issued against a local analytics engine 34, for example to compute statistical profiles” and “a prepare listener module 36 may be invoked to determine configuration change impacts before and after the configuration change is applied;  See also [0026]; Clemm therefore disclosed comparing the snapshots and actually computing differences in values between them); and
determining whether the state information from the second network snapshot indicates anamalous behavior in the network (Clemm, [0024], “ In many embodiments, the soaking policy may comprise an instruction to persist change if soaking results in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clemm et al. (US 20150350015) in view of Szobi et al. (US 20180309623).

Regarding claims 6, 13 and 20, Clemm disclosed the method of claim 1, wherein validating, in dependence upon the comparison of the first network snapshot to the 32 a certain time after the configuration change is applied, providing a user or management application (e.g., OSS management application 12) with an update of possible effects of the configuration change. Change impact notification 32 may reference the configuration change, and include an update of performance indicators observed after the configuration change.” (Clemm, [0018]), in which the change impact notification may include snapshot information of both before and after the configuration change (Clemm, [0035]).
	Clemm further disclosed the concept of following a policy upon the outcome of the configuration change, and provides an example of such, including persisting the change if the result is that of a performance improvement (Clemm, [0024]).
	While the teachings of Clemm disclosed the generation of a change impact notification, and the ability to validate/determine whether an improvement occurs, Clemm did not explicitly disclose when a potential network malfunction is not detected from the comparison, generating a validation passed notification; and when a potential network malfunction is detected from the comparison, generating a validation failed notification including a diagnostic report.
In an analogous art, Szobi disclosed a system and method for validating a configuration change to which validation results in either sending a “success” or “failure” 
One of ordinary skill in the art would have been motivated to combine the teachings of Clemm and Szobi as they both provide teachings involving configuration changes, and as such they are within similar environments.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Szobi’s validation messaging technique within the embodiment of Clemm, such that the OSS management app of Clemm is provided with the Clemm’s determined results of the configuration change (i.e. persists example above), allowing for more efficient management of network device configurations by the OSS management app, thereby making the system more desirable to use by its customers.

Claim 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clemm et al. (US 20150350015) in view of Erickson et al. (US 20180115469).

Regarding claims 7, 14, Clemm disclosed the method/apparatus of claims 1 and 8, but did not explicitly disclose:
receiving an indication that the network configuration change has been reversed;
capturing, by the analytics engine, a third network snapshot including telemetry data received from the one or more network switches in a third state;
comparing the first network snapshot and the third network snapshot; and

In an analogous art, Erickson disclosed:
receiving an indication that the network configuration change has been reversed ([0131], network analysis system may automatically revert the configuration changes);
capturing, by the analytics engine, a third network snapshot including telemetry data received from the one or more network switches in a third state ([0131], the network analysis system, after reverting the changes, “re-runs the checks”; See [0130], in which the network analysis system takes snapshots to run checks);
comparing the first network snapshot and the third network snapshot ([0131], “the network analysis system may recompute the model to test the reverted changes”; see [0130], “the network analysis system may use historical data to rank potential root causes”); and
validating, in dependence upon the comparison of the first network snapshot to the third network snapshot, the reversal of the network configuration change ([0131], “If reverting a particular change causes the check to pass again, the network analysis system may record or mark that change as the most likely root cause of check failure”).
One of ordinary skill in the art would have been motivated to combine the teachings of Clemm and Erickson as they are both directed to the similar concepts of network analysis upon configuration changes, and as such, are with substantially similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Erickson reverted testing concept within the .
Response to Arguments
Applicant’s arguments and amendments filed on 9/24/2021 have been carefully considered but they are not deemed fully persuasive.  
With respect to independent claim 1, Applicant asserts, “Clemm makes no mention of validating the network configuration change in dependence on whether a potential network malfunction is detected”.  Applicant further asserts, “Clemm’s description of whether or not the performance improves does not teach or suggest detecting a potential network malfunction, at least because the performance may stay the same, and therefore no performance improvement exists, without a potential network malfunction”. [Respoinse, 12].
Examiner respectfully disagrees.
Claim 1, as recited requires the “analytics engine” performing the steps of "capturing", "initiating", "capturing", and "comparing".  In considering the broadest reasonable interpretation, claim 1 does not limit the "validating" step to be performed by analytics engine, let alone any other particular entity.  It is therefore evident that Applicant intends the claim to cover broad interpretations.
While Clemm disclosed persisting the change upon improvement, the office action also cited paragraph [0028], which explicitly recites “allowing users and applications to understand the potential magnitude of the effect of the configuration to more easily validate if the desired effects are indeed occurring, and to potentially recognize any undesired effects”.  
Clemm recites impacts of changes having consequences that were not anticipated (undesired effects) such as network outages and security vulnerabilities rooted in configuration changes with unintended consequences (undesired effects) (Clemm, [0016]).  It is therefore evident that the teachings of Clemm, by allowing the user to validate desired effects are indeed occurring, and to potentially recognize any undesired effects, includes the user able to determine such unintended/undesired consequences that represent potential network malfunctions, such as those recited by Clemm.
As shown in the rejection, Clemm disclosed providing users with an “impact change notification” that provides the snapshots (Clemm, [0020]), and also includes an update of performance indicators observed after the configuration change (Clem, [0018).  
That is, the impact change notification includes the snapshot data as well as a comparison of the performance observed after the change, and allowing the user to validate the changes according to that performance data/comparison based on whether the desired or undesired effects occur from such changes.  Therefore Clemm disclosed the user validating on the basis of determining (detecting) potential network malfunctions from the impact change notification information, as claimed.
As noted above, the broadest reasonable interpretation of the claim does not require any particulars as to the validating in terms of where it occurs, and therefore allows for the above interpretation the user performing the validation.  

Applicant’s specification does not appear to provide an explicit definition as to what may be considered an indication of anomalous behavior, but instead relies on examples, as shown in Applicant’s specification at paragraph [0061].  Such examples do not appear to explicitly define the phrase.  
With respect to determining whether anomalous behavior is identified, Applicant’s specification does recite, “The analytics engine may use thresholds, weighted averages, trend analysis, machine learning, and combinations thereof, as well as other techniques that will be appreciated by those of skill in the art for identifying whether anomalous conditions are present in a network switch.” [0061].
As shown in the rejection, the teachings of Clemm disclosed analyzing the data to determine if there is an improvement of x% in order to determine whether or not to persist change.  Specifically, Clemm disclosed “In many embodiments, the soaking policy may comprise an instruction to persist change if soaking results in performance improvement (e.g., a configuration change Y may be coupled to a “persist change if soaking results in improvement of x %” policy arriving together (with change request 16) or on request to OSS management application 12 by change agent 20.”;  A determination as to whether the change results in an improvement amounts to determining whether or not the improvement occurs, which evidentially includes a determination of whether there is a lack of improvement/anamolous behavior.
As such, the teachings of Clemm utilize a threshold as to determine whether or not to validate the change.  A lack of improvement would be analyzed as anomalous 
With respect to Applicant’s arguments regarding claim 6 [Response, pages 12-13 and 15-16], Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown in the rejection, Clemm disclosed the functionality for providing a change impact notification in which the system may “send change impact notification 32 a certain time after the configuration change is applied, providing a user or management application (e.g., OSS management application 12) with an update of possible effects of the configuration change. It is clearly evident that Clemm provides a notification with the possible effects of the configuration change, whether desired or undesired.  The teachings of Szobi were relied upon to modify Clemm’s notification technique by incorporating Szobi’s analysis/notification within the analysis/notification technigue of Clemm’s to arrive at the invention as claimed.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wundsam et al. (US 9935831) which disclosed a controller that maintains switch models, and a switch modeling interface to generate switch control messages from differences in a desired network snapshot and a current network configuration (Fig. 14).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419